UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2009 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-11807 UNIFY CORPORATION (Exact name of registrant as specified in its charter) (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) 1420 Rocky Ridge Drive, Suite 380 Roseville, California 95661 (Address of principal executive offices) Telephone: (916) 218-4700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act), YES o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 10,117,425 shares of common stock, $0.001 par value, as of July 31, 2009. EXPLANATORY NOTE We are filing this amendment to our Quarterly Report on Form 10-Q for the quarterly period ended July 31, 2009, which was originally filed with the Securities and Exchange Commission on September 18, 2009 (the “Original Filing”), to include restated financial statements as described in Note 2 to the condensed consolidated financial statements. The financial statements are being restated due to adoption of certain accounting provisions in Accounting Standards Codification (ASC) 815 - “Derivatives and Hedging — Contracts in Entity’s Own Equity”, which became effective for us on May 1, 2009. The anti-dilution price protection features in the Company’s outstanding common stock warrants require these warrants to be accounted for as liabilities and measured at fair value. The restated financial statements reflect the reclassification of the Company’s common stock warrants from stockholders’ equity to a warrant liability, and accounts for changes in the fair value of the common stock warrant liability in the statement of operations. See Note 2 to our consolidated financial statements. The revisions relate to non-operating and non-cash items as of and for the quarterly period ended July 31, 2009. ASC 815 did not impact the Company’s financial statements for periods ending April 30, 2009 or earlier. The restatement does not result in a change in the Company’s previously reported revenues, cash flows from operations, or total cash and cash equivalents shown in its financial statements for the quarterly period ended July 31, 2009. The items of the Original Filing which are amended and restated by this Quarterly Report on Form 10-Q/A as a result of the foregoing are: Part I — Item 1 — Financial Statements Part I — Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Part I – Item 4 – Controls and Procedures Part II — Item 1A — Risk Factors For the convenience of the reader, this Quarterly Report on Form 10-Q/A sets forth the Original Filing in its entirety. Other than as described above, none of the other disclosures in the Original Filing have been amended or updated. Among other things, forward looking statements made in the Original Filing have not been revised to reflect events that occurred or facts that became known to the Company after the filing of the Original Filing, and such forward-looking statements should be read in their historical context. Accordingly, this Quarterly Report on Form 10-Q/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission subsequent to the Original Filing. UNIFY CORPORATION FORM 10-Q/A INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets as of July 31, 2009 and April 30, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the three months 4 ended July 31, 2009 and 2008 Unaudited Condensed Consolidated Statements of Cash Flows for the three months 5 ended July 31, 2009 and 2008 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 6. Exhibits 30 SIGNATURE 31 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) July 31, April 30, (As Restated) See Note 2 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangibles, net Other assets, net 99 Total assets $ 40,967 $ 21,081 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Current portion of long term debt Accrued compensation and related expenses Common stock warrant liability — Other accrued liabilities Deferred revenue Total current liabilities Long term debt, net Other long term liabilities Commitments and contingencies — — Stockholders’ equity: Common stock 10 7 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended July 31, (As Restated) See Note 2 Revenues: Software licenses $ $ Services Migration solutions Total revenues Cost of Revenues: Software licenses 38 50 Services Migration solutions Total cost of revenues Gross profit Operating Expenses: Product development Selling, general and administrative Total operating expenses Income (loss) from operations ) Other income (expense): Loss from change in fair value of common stock warrant liability ) — Other, net 81 ) Total other expense ) ) Income (loss) before income taxes ) Provision for income taxes 8 32 Net income (loss) $ (2,433 ) $ 391 Net income (loss) per share: Basic $ ) $ Dilutive $ ) $ Shares used in computing net income (loss) per share: Basic Dilutive See accompanying notes to condensed consolidated financial statements. 4 UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended July 31, (As Restated) See Note 2 Cash flows from operating activities: Net income (loss) $ ) $ Reconciliation of net income (loss) to net cash provided by (used in) operating activities: Loss on sale of other investments - 1 Depreciation 58 39 Amortization of intangible assets Amortization of discount on notes payable 11 12 Stock based compensation expense Loss from change in fair value of common stock warrant liability - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets 23 Other long term assets 5 (1 ) Accounts payable ) Accrued compensation and related expenses ) ) Other accrued liabilities ) ) Accrued acquisition costs ) - Deferred revenue ) Other long term liabilities ) 67 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisition, net of cash acquired - Purchases of property and equipment ) ) Payments on acquisition obligations - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments under debt obligations ) (2 ) Net cash used in financing activities ) (2 ) Effect of exchange rate changes on cash ) (1
